STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (the “Agreement”) is effective as of the 8th day
of April, 2009 (the “Effective Date”),

BETWEEN:

Aero Performance Products, Inc., a Nevada corporation having an office at 14553
S. 790 W. suite B, Bluffdale, Utah  (“AERP”);

AND:

FLO-CO, LLC, a Utah limited liability company having an office at 595 South
Riverwoods Pkwy., Suite 100, Logan, Utah  (“FLO-CO”);




WHEREAS:

A.

the authorized common share capital of AERP consists of 5,000,000,000 shares of
common stock (the “AERP Common Shares”) of which approximately 2,970,378,822
shares are currently issued and outstanding; and

B.

the authorized capital of TTR-HP, Inc. consists of 50,000,000 shares of common
stock, of which 11,203,975 shares are currently issued and outstanding.

C.

AERP presently owns approximately 82% of the issued and outstanding common stock
of TTR-HP, Inc. (the “TTR Common Shares”), a schedule of which is attached
hereto as Exhibit B.

D.

FLO-CO has agreed to purchase, and AERP has agreed to sell, Ninety percent of
its ownership in the TTR Common Shares under the terms and conditions outlined
in this Agreement (the “Share Purchase”); and

E.

it is the intent of AERP to transfer to FLO-CO, as part of the Share Purchase,
all assets and liabilities of TTR-HP, without recourse.




NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the parties agree as
follows:




1.

STOCK PURCHASE

1.1

Subject to the terms and conditions of this Agreement, at the Time of Closing,
AERP shall

(a)

pro-rata as to its ownership of all issued and outstanding TTR Shares, in total
shall transfer ninety percent (90%) of the TTR Shares to FLO-CO; and

(b)

cause to be issued to the benefit of FLO-CO, a total of 100,000 shares of AERP
preferred stock (the “AERP Preferred Shares”) having the designation and rights
as set forth in Exhibit 1.1(b) attached hereto, which shall be held in escrow as
specified herein.

1.2

Except as expressly noted otherwise, the transactions contemplated under this
Agreement shall be completed (the “Completion”) at the offices of AERP,  or at
such other place as may be agreed between the parties, at 5 p.m. local time in
Mountain time, or at such other time as may be agreed between the parties, (the
“Time of Closing”) on a date specified by the parties, which shall be no later
than the second Business day after satisfaction or waiver (subject to applicable
law) of the conditions set forth in Section 2 (other than those conditions which
by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of those conditions), or on such other date as may be
agreed between the parties (the “Closing Date”).  





The Parties hereto agree that all conditions precedent to Closing shall be met
no later than April 30, 2009 (the “Deadline”), unless both parties hereto agree
to extend such date in writing.  

2.

CONDITIONS PRECEDENT

2.1

FLO-CO’s obligation to carry out the terms of this Agreement and to complete its
transaction contemplated under this Agreement is subject to the fulfilment to
the satisfaction of FLO-CO of each of the following conditions at or prior to
the Time of Closing:

(a)

AERP shall have complied with all of its covenants and agreements contained in
this Agreement; and

(b)

AERP shall transfer, or will cause to be transferred, to FLO-CO ninety percent
(90%) of the TTR Shares held by AERP; and

(c)

AERP shall have no issued and outstanding preferred stock of AERP other than as
described in Exhibit 1.1(b); and

(d)

AERP shall have issued the AERP Preferred Shares as set forth in Section 1.1(b)
above, which shares shall be placed in an Escrow Account for the exclusive
benefit of FLO-CO in accordance with the Escrow Agreement set forth in Exhibit
2.1(e) attached hereto; and

(e)

FLO-CO shall have received a letter of resignation from each of the officers and
directors of TTR-HP effective as of the Closing Date; and

(f)

AERP shall have appointed a representative of FLO-CO to serve as a Board member
of TTR-HP prior to the Closing; and

(g)

AERP shall be trading on the Over-the-Counter Bulletin Board with at minimum two
market makers and a valid trading symbol, and it shall not be trading subject to
the National Association of Securities Dealers (the “NASD”) Rule 6740(a) the so
called "Unsolicited Order Exception"; and

(h)

AERP shall be a fully reporting company under the Exchange Act of 1933 (the “33
Act”), as amended, and current in all reports required therewith; and

(i)

AERP shall have filed a Form 8-K with material contracts and related disclosures
satisfactory to FLO-CO; and

The conditions set forth above are for the exclusive benefit of FLO-CO and may
be waived by FLO-CO in whole or in part at any time at or before the Time of
Closing, as long as such conditions are waived in writing.

2.2

AERP’s obligation to carry out the terms of this Agreement and to complete the
transactions contemplated under this Agreement are subject to the fulfilment to
AERP’s satisfaction of each of the following conditions at or prior to the Time
of Closing:

(a)

FLO-CO shall have complied with all of its covenants and agreements contained in
this Agreement; and

(b)

the representations and warranties of  FLO-CO contained in this Agreement or
contained in any certificates or documents delivered by it pursuant to this
Agreement shall be completely true and correct in all material respects as if
such representations and warranties had been made by FLO-CO as of the Closing
Date; and

(c)

FLO-CO shall have received Board of Directors and shareholder approval for the
completion of the transaction as outlined herein; and

(d)

FLO-CO shall deliver to AERP a fairness opinion, satisfactory to AERP, which
opinion confirms and acknowledges the fairness of the transactions contemplated





by this Agreement and certain prior transactions of AERP (the “Fairness
Opinion”) within 45 days of execution.

The conditions set forth above are for the exclusive benefit of FLO-CO and may
be waived by FLO-CO in whole or in part at or before the Time of Closing, as
long as such conditions are waived in writing.

2.3

The parties acknowledge and agree, each with the other that this Agreement and
all of the transactions contemplated under this Agreement are subject to receipt
of any regulatory approvals that may be required under applicable laws. If any
such approvals are required but are not obtained by the Closing Date, then this
Agreement shall terminate and be of no further force or effect.

2.4

This Agreement shall immediately terminate and be of no further force or effect
in the event that prior to the Completion:

(a)

AERP is issued a cease trade or similar order from the U.S. Securities and
Exchange Commission (the “SEC”) or the NASD halting trading in AERP’s common
stock on the Over-the-Counter Bulletin Board for any reason; or

(b)

AERP is trading on the Over-the-Counter Pink Sheets subject to the Unsolicited
Order Exception; or

(c)

AERP and FLO-CO agree to terminate this Agreement by mutual written consent.

Each of the foregoing shall be considered a “Terminating Event”.

The conditions set forth above are for the exclusive benefit of FLO-CO and may
be waived by FLO-CO in whole or in part at or before the Time of Closing, as
long as such conditions are waived by FLO-CO in writing.

3.

COVENANTS, AGREEMENTS AND ACKNOWLEDGEMENTS

3.1

AERP covenants and agrees with FLO-CO that FLO-CO shall:

(a)

from and including the Effective Date through and including the Time of Closing,
permit FLO-CO, through its directors, officers, employees and authorized agents
and representatives, at FLO-CO’s own cost, full access to the books, records and
property of TTR-HP including, without limitation, all of the assets, contracts,
correspondence, accounts and minute books of TTR-HP, so as to permit FLO-CO to
make such investigation (“FLO-CO’s Investigation”) of TTR-HP as FLO-CO considers
advisable; and

(b)

provide to FLO-CO all such further documents, instruments and materials and do
all such acts and things as may be required by FLO-CO to obtain any regulatory
approvals that may be required under applicable laws; and

(c)

from and including the Effective Date through to and including the Time of
Closing, do all such acts and things that may be necessary to ensure that all of
the representations and warranties of AERP contained in this Agreement or any
certificates or documents delivered by any of them pursuant to this Agreement
remain true and correct; and

(d)

from and including the Effective Date through and including the Time of Closing,
preserve and protect all of the goodwill, assets, business and undertaking of
TTR-HP and, without limiting the generality of the foregoing, carry on the
development of the assets of TTR-HP in a reasonable and prudent manner; and





(e)

from and including the Effective Date through and including the Time of Closing,
keep confidential all discussions and communications (including all information
communicated therein) between the parties, and all written and printed materials
of any kind whatsoever exchanged by the parties, except only any information or
material that:

(i)

was in the public domain at the time of disclosure to a party (the “Recipient”);
or

(ii)

was already in the possession of the Recipient prior to disclosure, as
demonstrated by the Recipient through tangible evidence; or

(iii)

subsequently enters the public domain through no fault of the Recipient or any
officer, director, employee or agent of the Recipient; or

(iv)

is required to be disclosed by law or by a court or regulatory authority of
competent jurisdiction;

and, if so requested by FLO-CO, AERP shall arrange for any director, officer,
employee, authorized agent or representative of any member of FLO-CO to enter
into, and AERP shall enter into, a non-disclosure agreement with FLO-CO in a
form acceptable to FLO-CO acting reasonably; and

(f)

not declare, pay, authorize or make any dividend, payment or distribution of any
kind or nature from TTR-HP to its shareholders or redeemed or purchased or
otherwise acquire any of its capital stock or agree to do so; and

(g)

not waive any TTR-HP rights of material value; and

(h)

not cause TTR-HP to enter into any transaction or into any contracts or
agreements or modifications or cancellations thereof, other than in the ordinary
course of business; and

(i)

not use any TTR-HP funds other than in the ordinary course of business as
theretofore carried on.

4.

REPRESENTATIONS AND WARRANTIES

4.1

For the Purposes of this Section 4, an individual will be deemed to have
“Knowledge” of a particular fact or other matter if:

(a)

such individual is actually aware of such fact or other matter at the time in
question; and

(b)

a person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving as a director,
officer, partner, executor, or trustee of such Person (or in similar capacity)
has, or at anytime had, “Knowledge” of such fact or other matter.  

4.2

In order to induce FLO-CO to enter into this Agreement and complete its
transactions contemplated hereunder, AERP, to the best of its Knowledge,
represents and warrants that as of the Closing Date:

(a)

TTR-HP was duly incorporated under the laws of Nevada and:

(i)

is not a “reporting company” within the meaning of Section 12 of the Exchange
Act of 1934, as amended, and is not subject to any statutory registration or
filing requirements applicable to public reporting companies; and





(ii)

has the power, authority and capacity to enter into this Agreement and carry out
its terms; and

(iii)

is in good standing with respect to the filing of all annual reports required
under the laws of the State of Nevada; and

(b)

the Directors and Officers of TTR-HP are as follows:

(i)

Bryan Hunsaker-Chairman

(ii)

Bryan Hunsaker-President

(iii)

Robert McMichael-Director

(c)

the authorized and issued share capital of TTR-HP is as set forth in Recital B
of this Agreement; and

(d)

except for the TTR Shares, there are no documents, instruments or other writings
of any kind whatsoever which constitute a security of TTR and, except as is
provided for by operation of this Agreement, there are no options, agreements or
rights of any kind whatsoever to acquire directly or indirectly any other shares
of TTR; and

(e)

the Articles of Incorporation and Bylaws of TTR-HP, as amended have not been
altered.  TTR-HP is in good standing as of the Effective Date, and will be in
good standing as of the Time of Closing, which will be conclusively established
by a good standing certificate to be delivered by TTR-HP at the Time of Closing,
dated within thirty (30) days of the Time of Closing; and

(f)

all of the material transactions of TTR-HP which are required to be recorded or
filed in or with the books or records of TTR-HP have been promptly and properly
so recorded or filed and the minute books of TTR-HP contain all records of the
meetings and proceedings of the shareholders and directors of TTR-HP since its
incorporation; and

(g)

TTR-HP holds all licenses and permits that are required for carrying on its
business in the manner in which such business has been carried on; and

(h)

TTR-HP is the registered and beneficial owner of all rights, title and interest
in and to all tangible and intangible property (collectively the “Assets”)
associated with all business carried on by TTR-HP and the other assets listed on
Schedule 4.2(h) to this Agreement, subject only to such qualifications and
limitations as are indicated in Schedule 4.2(h);

(i)

TTR-HP has title to each of the Assets to this Agreement.  No activity of any
employee of TTR-HP as or while an employee of TTR-HP has caused a violation of
any trade secret of TTR-HP; and

(j)

each item of machinery and equipment of any kind whatsoever comprised in the
Assets is in reasonable operating condition and in a state of reasonable
maintenance and repair taking into account its age and use; and

(k)

all deposit, savings, investment and brokerage accounts and safety deposit boxes
of TTR-HP are listed on Schedule 4.2(k) attached hereto; and

(l)

TTR-HP has the corporate power to own the assets it owns, and to carry on the
business carried on by it, and is duly qualified to carry on business in all
jurisdictions in which it carries on business; and

(m)

save for any costs and expenses arising in the ordinary course of business, all
material outstanding liabilities, whether direct, indirect, absolute, contingent
or otherwise, whatsoever of TTR-HP have been disclosed in writing to FLO-CO





prior to the Effective Date and will be disclosed prior to the Time of Closing,
and except as otherwise disclosed in the Financial Statements or in writing on
Schedule 4.2 (n).

(n)

except as set forth on Schedule 4.2(o) of this Agreement:

(i)

no dividends or other distributions of any kind whatsoever on any shares in the
capital of TTR-HP have been made, declared or authorized; and

(ii)

TTR-HP is not indebted to any of the Shareholders; and

(iii)

none of the Shareholders or any other officer, director or employee of TTR-HP is
indebted or under obligation to TTR-HP on any account whatsoever; and

(o)

except as may be noted on appropriate Schedule 4.2(s) to this Agreement, all
“Material Contracts” (defined herein as contracts with a value greater than
$499,999)_are in good standing in all material respects and not in default in
any respect; and

(p)

TTR-HP is not in material breach of any applicable law, ordinance, statute,
regulation, by-law, order or decree of any kind whatsoever including, without
limitation, any applicable securities laws; and

(q)

all tax returns and reports of TTR-HP other than for fiscal year 2008 that are
required by law to have been filed have been filed and are substantially true,
complete and correct and all taxes and other government charges of any kind
whatsoever of TTR-HP have been paid or disclosed in writing to FLO-CO before
FLO-CO entered into this Agreement; and

(r)

except as otherwise disclosed in writing on Schedule 4.2 (cc) there are no
material (defined as having claims or potential liability in excess of $499,999)
actions, suits, judgements, investigations or proceedings of any kind whatsoever
outstanding, pending or known to be threatened against or affecting TTR-HP at
law or in equity or before or by any federal, provincial, state, municipal or
other governmental department, commission, board, bureau or agency of any kind
whatsoever and there is no basis therefore; and

(s)

TTR-HP has good and sufficient power, authority and capacity to enter into this
Agreement and complete its respective transactions contemplated under this
Agreement on the terms and conditions set forth herein; and

(t)

this Agreement has been duly executed and delivered by AERP and, assuming the
due authorization, execution and delivery hereof by FLO-CO, constitutes a legal,
valid and binding obligation of AERP, enforceable against it in accordance with
its terms subject to:

(i)

bankruptcy, insolvency, moratorium, reorganization and other laws relating to or
affecting the enforcement of creditors’ rights generally; and

(ii)

the fact that equitable remedies, including the remedies of specific performance
and injunction, may only be granted in the discretion of a court; and

(u)

the execution and delivery of this Agreement, the performance of its obligations
under this Agreement and the Completion will not:

(i)

conflict with, or result in the breach of or the acceleration of any
indebtedness under, or constitute default under, any of the Corporate Documents
of TTR-HP, or any of the terms of any indenture, mortgage, agreement, lease,
licence or other instrument of any kind whatsoever to





AERP, or any judgement or order of any kind whatsoever of any court or
administrative body of any kind whatsoever by which any of them is bound; nor

(ii)

result in the violation of any law or regulation applicable to AERP;

(v)

TTR-HP is in compliance in all material respects with all federal, state and
municipal environmental laws and regulations (the “Environmental Laws”); and
TTR-HP was and remains duly incorporated and validly existing under the laws of
the state of Nevada, and TTR-HP is in good standing with respect to all filings
required by the State of Nevada as of the Effective date. As of the Effective
Date TTR-HP has issued 11,203,975 common shares, and has no outstanding shares
purchase options, stock purchase warrants, or other obligations to issue or sell
shares of common or preferred stock, and at the Time of Closing will have no
preferred shares issued and outstanding; and

(w)

AERP’s common stock is traded on the Over-the-Counter Bulletin Board with at
minimum two market makers and a valid trading symbol; and

(x)

the AERP Preferred Shares to be issued on Completion will be, when issued,
validly issued as fully paid and non-assessable; and

(y)

AERP has good and sufficient power, authority and capacity to enter into this
Agreement and complete its transactions contemplated under this Agreement on the
terms and conditions set forth herein; and

(z)

AERP has taken all necessary or desirable actions, steps and corporate and other
proceedings to approve or authorize, validly and effectively, the entering into
of, and the execution, delivery and performance of, this Agreement; and

(aa)

AERP is not under any obligation, contractual or otherwise, to request or obtain
the consent of any person, and no permits, licenses, certifications,
authorizations or approvals of, or notifications to, any federal, state,
municipal or local government or governmental agency, board, commission or
authority are required to be obtained by AERP in connection with the execution,
delivery or performance by AERP of this Agreement or the completion of any of
the transactions contemplated herein, and complete and correct copies of any
agreements under which AERP is obligated to request or obtain any such consent
have been provided to FLO-CO; and

(bb)

the execution, delivery and performance of this Agreement and each of the other
agreements contemplated or referred to herein by AERP, and the completion of the
transactions contemplated hereby, will not constitute or result in a violation
or breach of or default under:

(i)

any term or provision of any of the memorandum, articles or other related
documents of AERP; or

(ii)

the terms of any indenture, agreement (written or oral), instrument or
understanding or other obligation or restriction to which AERP is a party or by
which it is bound; or

(iii)

any term or provision of any licenses, registrations or qualifications of AERP
or any order of any court, governmental authority or regulatory body or any
applicable law or regulation of any jurisdiction

4.3

In order to induce AERP to enter into this Agreement and complete its
transactions contemplated hereunder, FLO-CO, to the best of its knowledge,
represents and warrants that as of the Closing Date:





(a)

FLO-CO was duly incorporated under the laws of Utah and:

(i)

is not a “reporting company” within the meaning of Section 12 of the Exchange
Act of 1934, as amended, and is not subject to any statutory registration or
filing requirements applicable to public reporting companies; and

(ii)

has the power, authority and capacity to enter into this Agreement and carry out
its terms; and

(iii)

is in good standing with respect to the filing of all annual reports required
under the laws of the State of Nevada; and

(b)

FLO-CO has performed a diligent search of TTR-HP financials and is aware of the
liabilities including those represented in the QuickBooks file as of the Closing
Date and accepts those liabilities and others that may arise as a result of
TTR-HP’s normal course of business; and

(c)

FLO-CO accepts and agrees to the transfer to FLO-CO, as part of the Share
Purchase, all assets and liabilities of TTR-HP, without recourse; and

(d)

FLO-CO has taken all necessary or desirable actions, steps and corporate and
other proceedings to approve or authorize, validly and effectively, the entering
into of, and the execution, delivery and performance of, this Agreement.

4.4

The representations and warranties of FLO-CO, AERP and TTR-HP contained in this
Agreement shall be true at the Time of Closing as though they were made at the
Time of Closing, and they shall survive the Completion and remain in full force
and effect thereafter for the benefit of the respective parties to this
Agreement.

5.

INDEMNITIES

5.1

Indemnities:

(a)

notwithstanding the completion of the transactions contemplated under this
Agreement or FLO-CO’s Investigation, the representations, warranties and
acknowledgements contained in this Agreement shall survive the Completion and
shall continue in full force and effect thereafter for the benefit of the
recipient.  If any of the representations, warranties or acknowledgements given
by either party is found to be untrue, then the offending party covenants to
indemnify and save harmless the affected party from and against any and all
liability, claims, debts, demands, suits, actions, penalties, fines, losses,
costs (including legal fees, disbursements and taxes as charged on a lawyer and
own client basis), damages and expenses of any kind whatsoever which may be
brought or made against the affected party by any person, firm or corporation of
any kind whatsoever or which may be suffered or incurred by the affected party,
directly or indirectly, arising out of or as a consequence of any such
misrepresentation or breach of warranty, acknowledgement, covenant or agreement.
 

(b)

FLO-CO agrees to indemnify all officers and directors of TTR-HP from any actions
brought against an officer or director for their actions while acting in their
capacity as an officer or director of TTR-HP.

(c)

AERP agrees to indemnify all officers and directors of FLO-CO and TTR HP from
any actions brought against an officer or director for their actions relating to
this transaction while acting in their capacity as an officer or director.

6.

EXECUTION DELIVERY; CLOSING DELIVERY

6.1

Concurrent with the execution of this Agreement FLO-CO shall deliver to AERP:





(a)

certified true copies of the resolutions of the directors of FLO-CO evidencing
that the directors of FLO-CO have approved this Agreement and all of the
transactions of FLO-CO contemplated hereunder, subject to the prerequisites
described herein; and

6.2

Concurrent with the execution of this Agreement, AERP shall deliver to FLO-CO:

(a)

true copies of the resolutions of the directors of AERP, evidencing that the
directors of AERP have approved this Agreement and all of the transactions of
AERP contemplated hereunder, subject to the prerequisites described herein; and

6.3

At the Time of Closing, AERP shall deliver to FLO-CO:

(a)

certified true copies of the resolutions of the directors of AERP evidencing
that the directors of AERP have approved the transactions of AERP contemplated
hereunder, specifically referring to:

(i)

the transfer of the TTR Shares from AERP to FLO-CO as provided for in this
Agreement; and

(ii)

the cancellation of the share certificates (the “Old Share Certificates”)
representing the TTR Shares held by AERP as set forth in Recital A of this
Agreement; and

(iii)

the issuance of a new TTR Share certificate registered to FLO-CO (the “FLO-CO
TTR Share Certificate”) representing the TTR Shares which are to be delivered to
FLO-CO pursuant to Section 1.1(a) hereunder;

(b)

the Old Share Certificates; and

(c)

the FLO-CO TTR Share Certificate; and

(d)

the AERP Preferred shares tendered to the Escrow Agent; and

(e)

all minute books and seals of TTR-HP; and

(f)

all original and duplicate certificates evidencing registration anywhere in the
world of any interest in tangible or intangible property included in the Assets;
and

(g)

any other materials that are, in the opinion of the attorneys for FLO-CO,
reasonably required to complete the transactions contemplated under this
Agreement.

6.4

At the Time of Closing, FLO-CO shall deliver to AERP:

(a)

certified true copies of the resolutions of the directors of FLO-CO evidencing
that the directors of FLO-CO have approved the transactions of FLO-CO
contemplated hereunder, specifically referring to the purchase by FLO-CO of the
TTR Shares; and

(b)

any other materials that are, in the opinion of the attorneys for AERP,
reasonably required to complete the transactions contemplated under this
Agreement.

7.

GENERAL

7.1

Time and each of the terms and conditions of this Agreement shall be of the
essence of this Agreement and any waiver by the parties of this paragraph 7.1 or
any failure by them to exercise any of their rights under this Agreement shall
be limited to the particular instance and shall not extend to any other instance
or matter in this Agreement or otherwise affect any of their rights or remedies
under this Agreement.





7.2

The Schedules to this Agreement incorporated by reference and the recitals to
this Agreement constitute a part of this Agreement.

7.3

This Agreement constitutes the entire Agreement between the parties hereto in
respect of the matters referred to herein and there are no representations,
warranties, covenants or agreements, expressed or implied, collateral hereto
other than as expressly set forth or referred to herein.

7.4

The headings in this Agreement are for reference only and do not constitute
terms of the Agreement.

7.5

The provisions contained in this Agreement which, by their terms, require
performance by a party to this Agreement subsequent to the Closing Date of this
Agreement, shall survive the Closing Date of this Agreement.

7.6

No alteration, amendment, modification or interpretation of this Agreement or
any provision of this Agreement shall be valid and binding upon the parties
hereto unless such alteration, amendment, modification or interpretation is in
written form executed by the parties directly affected by such alteration,
amendment, modification or interpretation.

7.7

Whenever the singular or masculine is used in this Agreement the same shall be
deemed to include the plural or the feminine or the body corporate as the
context may require.

7.8

The parties hereto shall execute and deliver all such further documents and
instruments and do all such acts and things as any party may, either before or
after the Closing Date, reasonably require in order to carry out the full intent
and meaning of this Agreement.

7.9

Any notice, request, demand and other communication to be given under this
Agreement shall be in writing and shall be delivered by hand to the appropriate
party at the address as first set out above or to such other addresses or by
such other means as may be designated in writing by the parties hereto in the
manner provided for in this paragraph, and shall be deemed to have been received
on the date of delivery by hand, or if delivered by e-mail or telecopy, then on
the date transmission completes.

7.10

This Agreement shall be subject to, governed by, and construed in accordance
with the laws of the State of Utah, and the parties agree to the exclusive
jurisdiction of the courts of the State of Utah for the resolution of all
disputes arising under this Agreement.

7.11

The parties acknowledge that each of them has had the benefit of legal counsel
of its own choice and has been afforded an opportunity to review this Agreement
with its legal counsel and that this Agreement shall be construed as if jointly
drafted by the parties hereto.

7.12

Should any clause, sentence, paragraph, subsection, Section or Article of this
Agreement be judicially declared to be invalid, unenforceable or void, such
decision will not have the effect of invalidating or voiding the remainder of
this Agreement, and the parties agree that the part or parts of this Agreement
so held to be invalid, unenforceable or void will be deemed to have been
stricken herefrom by the parties, and the remainder will have the same force and
effectiveness as if such stricken part or parts had never been included herein.
 

7.13

This Agreement may be signed by the parties in as many counterparts as may be
deemed necessary, each of which so signed shall be deemed to be an original, and
all such counterparts together shall constitute one and the same instrument.  A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original.  A photocopy of this Agreement shall be effective as an original for
all purposes.

IN WITNESS WHEREOF the parties have hereunto set their hands and seals as of the
Effective Date:

“Seller”

“Purchaser”





/s/ Bryan Hunsaker             

/s/ Gregg Geddes

Bryan Hunsaker

Gregg Geddes, Manager

For Aero Performance Products, Inc.

For Flo-Co, LLC








EXHIBIT 1.1(b)




CERTIFICATE OF DESIGNATION, NUMBER, POWERS

PREFERENCES AND RELATIVE, PARTICIPATING

OPTIONAL, AND OTHER SPECIAL RIGHTS AND THE

QUALIFICATIONS, LIMITATIONS, RESTRICTIONS, AND

OTHER DISTINGUISHING CHARACTERISTICS OF

SERIES A PREFERRED STOCK

OF

AERO PERFORMANCE PRODUCTS, INC.




It is hereby certified that:




1.

The name of the corporation (hereinafter called the “Corporation) is AERO
PERFROMANCE PRODUCTS, INC.




2.

The certificate of incorporation of the Corporation authorizes issuance of
100,000 shares of Preferred Stock with a par value to be determined by the Board
of Directors and expressly vests in the Board of Directors of the Corporation
the authority provided therein to issue any or all of said shares in one or more
series and by resolution or resolutions, the designation, number, full or
limited voting powers, or the denial of voting powers, preferences and relative
participating, optional, and other special rights and the qualifications,
limitations, restrictions, and other distinguishing characteristics of each
series to be issued.

3.

The Board of Directors of the Corporation, pursuant to the authority expressly
vested in it as aforesaid, has adopted the following resolutions creating a
Series A issue of Preferred Stock:

RESOLVED, that one hundred thousand (100,000) shares of the Preferred Stock (par
value $0.0001 per share) are authorized to be issued by this Corporation
pursuant to its certificate of incorporation, and that there be and hereby is
authorized and created a series of preferred stock, hereby designed as the
Series A Preferred Stock, which shall have the voting powers, designations,
preferences and relative participating, optional or other rights, if any, or the
qualifications, limitations, or restrictions, set forth in such certificate of
incorporation and in addition thereto, those following:




(a)

DESIGNATION. The Preferred Stock subject hereof shall be designated Series A
Preferred Stock (“Series A Preferred”).  No other shares of Preferred Stock
shall be designated as Series A Preferred stock.  

(b)

DIVIDENDS.  The holders of the shares of Series A Preferred shall not be
entitled to receive dividends.

(c)

DETACHABLE WARRANTS.  Each share of Series A Preferred shall be entitled to a
total of 33,333 Warrants to purchase Common Stock of the Corporation, such
Warrants to be evenly divided between Series A Warrants, Series B Warrants, and
Series C Warrants.  Series A Warrants shall vest 180 days after the issuance of
the Series A Preferred and shall entitle the bearer to purchase one share of
Common Stock of the Corporation per Warrant at a price equal to $0.00005 per
share.  Series B Warrants shall vest 360 days after the issuance of the Series A
Preferred and shall entitle the bearer to purchase .75 of one share of Common
Stock of the Corporation per Warrant at a price equal to $0.00004.   Series C
Warrants shall vest 450 days after the issuance of the Series A Preferred and
shall entitle the bearer to purchase .60 of one share of Common Stock of the
Corporation per Warrant at a price equal to $0.00003.  The Warrant right of the
holders of Series A Preferred Stock shall be exercised by the surrender of the
Warrant representing shares to be acquired to the Corporation or its transfer
agent, accompanied by written notice.  Immediately prior to the close





of business on the date the Corporation receives written notice of Warrant
exercise, the Warrant holder shall be deemed to be the holder of record of that
number of common stock issuable upon Warrant redemption notwithstanding that the
share register of the Corporation shall then be closed or that certificates
representing such common stock shall not then be actually delivered to such
person.  

(d)

WARRANT REPURCHASE OPTION.  Any and all unredeemed Warrants may be repurchased
by the Corporation for the purchase price of $0.0006 per Warrant, as adjusted
for any forward or reverse stock splits of the Corporation’s common stock.  In
order to redeem the Warrants, the Corporation shall provide written notice to
the Warrant holder together with certified funds representing the repurchase
price.  Upon receipt by the Warrant Holder of the repurchase notice and
repurchase consideration, the Warrants shall be considered cancelled
notwithstanding that the physical Warrant may not have been returned to the
Corporation.

(e)

MANDATORY WARRANT EXERCISE.  If the common stock of the Corporation is subjected
to a reverse split at any time within 450 days of the issuance of the Series A
Preferred Shares, the Warrants issued under Section 3(c) of this Certificate
shall automatically vest and be exercised in accordance with such Section 3(c).
 The common shares issued upon the exercise of the Warrants pursuant to this
Section 3(e) shall be placed in Escrow as set forth in the Warrant Agreements.

(f)

ADJUSTMENTS FOR RECLASSIFICATION AND REORGANIZATION.  If the common stock
issuable upon redemption of the Warrants shall be changed into the same or
different number of shares of any other class or classes of stock, whether by
capital reorganization, reclassification or otherwise, the redemption rate
shall, concurrently with the effectiveness of such reorganization or
reclassification, be proportionately adjusted so that the Warrants shall be
convertible into, in lieu of the number of shares of common stock which the
holders would otherwise have been entitled to receive, a number of shares of
such other class or classes of stock equivalent to the number of shares of
common stock that would have been subject to receipt by the holders upon
redemption of the Warrants immediately before that change.




(f)

NO IMPAIRMENT.  The Corporation will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Corporation, but will at all times in
good faith assist in the carrying out all the provisions of this Certificate and
in the taking of all such action as may be necessary or appropriate in order to
protect the conversion rights of the holders of the Series A Preferred against
impairment.




(g)

RESERVATION OF STOCK ISSUABLE UPON REDEMPTION.  The Corporation shall at all
times reserve and keep available out of its authorized but unissued shares of
common stock, solely for the purpose of effecting the redemption of the
Warrants, such number of its shares of common stock as shall from time to time
be sufficient to effect the Redemption of all outstanding Warrants; and if at
any time the number of authorized but unissued shares of common stock shall not
be sufficient to effect the redemption of all then outstanding Warrants, the
Corporation will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of common
stock to such number of shares as shall be sufficient for such





purpose, including, without limitation, engaging in best efforts to obtain the
requisite stockholder approval of any necessary amendment to this Certificate.

(h)

LIQUIDATION RIGHTS.  In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Corporation, the holders of the Series A
Preferred shall not be entitled to receive liquidation in preference to the
holders of common shares or any other class or series of preferred stock.
 Rather, notwithstanding the vesting periods set for above, all unredeemed
Warrants shall automatically be converted into common stock at the redemption
rate hereinabove stated.

(i)

INVOLUNTARY LIQUIDATION.  In the event of involuntary liquidation, the shares of
this series shall be entitled to the same amounts as in the event of voluntary
liquidation.

(j)

OTHER RESTRICTIONS.  There shall be no conditions or restrictions upon the
creation of indebtedness of the Corporation, or any subsidiary or upon the
creation of any other series of preferred stock with any other preferences.

(k)

VOTING.  The Series A Preferred Shares will not have voting rights on matters
brought before the Common Stock shareholders, but will be entitled to vote on
all matters directly or indirectly affecting the rights of the Series A
Preferred Shares.

(l)

AUTOMATION CANCELLATION. All Series A Preferred shall automatically be
cancelled, with the underlying certificates being returned to the Corporation,
upon the redemption by the Holders, or repurchase by the Corporation, of all of
the outstanding Warrants.

(m)

STATED VALUE.  The shares of Series A Preferred shall have a stated value of
$0.001 per share.

(n)

OTHER PREFERENCES.  The shares of the Series A Preferred shall no other
preferences, rights, restrictions, or qualifications, except as otherwise
provided by law or the certificate of incorporation of the Corporation.

FURTHER RESOLVED, that the statements contained in the foregoing resolution
creating and designating the said Series A Preferred Stock and fixing the
number, powers, preferences and relative, optional, participating, and other
special rights and the qualifications, limitations, restrictions, and other
distinguishing characteristics thereof shall, upon the effective date of said
series, be deemed to be included in and be a part of the certificate or
incorporation of the Corporation.

Signed on April 8, 2009.

By Unanimous Written Consent of the Board of Directors:




/s/ Bryan Hunsaker

Bryan Hunsaker







/s/ Robert McMichael

Robert McMichael






